Sup. Ct. Miss. Certiorari denied without prejudice to the bringing of a proceeding for relief in federal habeas corpus. Neither this disposition, nor the proceedings in the Mississippi courts pursuant to our remand, 379 U. S. 443, shall in any way affect petitioner’s entitlement to the costs of $1,367.99 ordered in our mandate of March 2, 1965, to be paid petitioner by the State of Mississippi. See 381 U. S. 908 (respondent’s motion to retax costs denied). But the proceedings in that regard initiated in the Mississippi Supreme Court by petitioner’s motion of April 1, 1965, are still pending and our disposition will enable that court to proceed to effectuate our mandate.
Except with reference to the matter of costs, Mr. Justice Harlan and Mr. Justice Stewart would deny certiorari without more.